Citation Nr: 0739407	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-43 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.  

2. Entitlement to an initial rating in excess of 10 percent 
for internal derangement, patellofemoral chondromalacia, and 
degenerative joint disease of the right knee.  

3. Entitlement to an initial rating in excess of 10 percent 
for a lumbosacral strain and sprain.  


REPRESENTATION

Appellant represented by:	Theodore C. Javi, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, had active service from 
November 1979 to February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied reopening of a claim for service 
connection for a left ankle disorder, denied a rating in 
excess of 10 percent for internal derangement of the left 
knee but granted service connection for internal derangement, 
patellofemoral chondromalacia, and degenerative joint disease 
of the right knee and for a lumbosacral strain and sprain, 
assigning each an initial 10 percent disability rating with 
the effective dates for service connection and the 10 percent 
ratings being May 21, 2003 (date of receipt of the 
application to reopen those claims).  

Subsequently, a June 2007 rating decision granted service 
connection for a left ankle sprain with arthritis and 
assigned an initial 10 percent disability rating, both 
effective May 21, 2003.  This grant of service connection is 
a complete grant of the benefit sought and, thus, that matter 
is not before the Board because there is no jurisdiction 
conferring notice of disagreement as to the downstream 
elements of effective dates or compensation levels.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1. Internal derangement of the left knee is manifested by 
radiologically documented arthritis, no ligamentous 
instability, full extension, and flexion of not less than 70 
degrees.  



2. Internal derangement, patellofemoral chondromalacia, and 
degenerative joint disease of the right knee are manifested 
by radiologically documented arthritis, no ligamentous 
instability, flexion of not less than 70 degrees, and a lack 
of 15 degrees of full extension.  

3. The veteran's lumbosacral strain and sprain is manifested 
by an absence of muscle spasm and abnormal spinal contour, 
flexion of greater than 60 degrees but not greater than 85 
degrees, and a combined range of motion of greater than 120 
degrees but not greater than 235 degrees. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for internal derangement of the left knee have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 
Diagnostic Code 5257 (2007).  

2. The criteria for an initial rating of 20 percent, but no 
more, for internal derangement, patellofemoral 
chondromalacia, and degenerative joint disease of the right 
knee have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, Diagnostic Code 5003-5261 (2007).  

3. The criteria for an initial rating in excess of 10 percent 
for a lumbosacral strain and sprain have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 
Diagnostic Code 5295 (prior to September 26, 2003; and 
Diagnostic Code 5237 (since September 26, 2003).  





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter dated 
in July 2005 which addressed the veteran's claims for service 
connection for disabilities of the right knee and low back.  
He was informed of what was needed to substantiate those 
claims and was notified that VA would obtain service records, 
VA records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  

The veteran was provided with a post-adjudication notice as 
to the claim for an increased rating for the service-
connected left knee disability by RO letter dated in July 
2005.  By that time service connection had been granted for 
the disabilities of the right knee and low back.  So, the 
July 2005 VCAA notice letter also informed him that evidence 
was needed to show an increase in severity in those disorders 
as well as to the service-connected left knee disorder to 
substantiate the claims.  He was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  

By letter of March 2006 the veteran was informed of the 
principles governing increased ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claims on appeal were subsequently readjudicated in a 
June 2007 supplemental statement of the case.  

To the extent that the degree of disability assignable and 
the effective-date provision was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence, and the claims were readjudicated 
after the content-complying VCAA notice.  As the timing error 
did not affect the essential fairness of the adjudication of 
the claims, the presumption of prejudicial error as to the 
timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Mayfield 
v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

With respect to the claims for initial ratings for the right 
knee and lumbosacral spine, where, as here, the claim of 
service connection has been granted and a disability rating 
has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Furthermore, once a claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the assigned ratings does not trigger 
additional notice under 38 U.S.C.A. § 5103(a).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) is no longer 
applicable in the claims for increase.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained service medical records and 
VA treatment records.  

The veteran has submitted reports of private evaluations.  
The veteran was afforded VA examinations for the claims for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

In December 2001 a complete copy of the claim file was 
forwarded to the veteran.  Subsequently, material added to 
the claims files was forwarded to the veteran's attorney in 
May 2003 and April 2006.  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

VA outpatient treatment records show that a June 1999 right 
knee MRI revealed subtle evidence of chondromalacia patella 
involving predominantly the lateral facet and moderate joint 
effusion.  An October 1999 operative report reflects that the 
veteran had a shaving of a tear of the medial meniscus.  In 
November 1999 it was explained to the veteran that findings 
were significant not just for a menisceal tear but also for 
severe tricompartmental arthritis.  His knee was equivalent 
to that of a 65 year old.  The menisceal tear was shaved down 
but the rest of the arthritis was so diffuse that nothing 
could be done.  It was explained that in the future he would 
need a total knee replacement but he was currently too young.  
In July 2003 the veteran reported that the use of braces on 
his knees had helped him a lot.  

On VA examination in September 2003 the veteran's claim file 
was reviewed.  It was noted that X-rays in May 2003 had shown 
narrowing of the left medial joint space, a small spur, 
hypertrophic changes of the medial and lateral condyles of 
the left knee.  X-rays of the right knee revealed a small 
patellar spur, mild hypertrophic changes of the medial 
femoral condyle and narrowing of the joint space, medially.  
He had had surgery on the right knee but not the left.  The 
veteran reported having had arthroscopic surgery on the right 
knee.  

The veteran wore braces on both knees, which he stated had 
given out about a month earlier.  He used them most of the 
time.  Currently, he had daily left knee pain and occasional 
swelling.  A clicking in the knee had increased.  He used a 
brace on the left knee about 75 percent of the time.  He did 
not receive any treatment at present and did not take any 
medications.  

On physical examination, after removal of the left knee 
brace, the veteran's gait was normal.  There was slight 
tenderness both medially and laterally and at the patellar 
tendon.  Cruciate and collateral ligaments were stable and 
there was no effusion.  Manual muscle strength testing was 
5/5.  McMurray's test and internal torsion testing produced 
some complaint of pain, laterally.  External torsion testing 
was negative.  Slight patellofemoral rubbing was palpated on 
extension.  Extension of the left knee was to zero degrees 
and flexion was to 85 degrees with a complaint of pain at the 
terminal point of flexion.  The diagnosis was minor 
degenerative joint disease of the left knee.  Functional 
impairment was rated as being between moderate and severe due 
to a lack of active flexion.  It did not appear that the 
veteran was doing anything to improve his situation.  

Dr. Stojic reported in September 2003 that the general VA 
rules in conducting an examination had been followed.  A 
history of past clinical records was related.  It was noted 
that a 1999 MRI of the veteran's right knee had revealed 
chondromalacia and he had an arthroscopy for a right medial 
menisceal tear and end stage degenerative joint disease in 
October 1999.  The veteran reported having increased right 
knee pain, crepitation and intermittent episodes of locking 
and frequent giving way.  He had increased symptoms on 
prolonged sitting, standing, walking, climbing, bending, 
reaching, crouching, stooping, pushing, pulling, kneeling, 
lifting and lying down.  He was unable to wash a car or do 
yard or lawn work.  He also complained of low back pain due 
to his gait, bending, and lifting.  He took over-the-counter 
medication.  He used a patellar stabilizing orthosis for 
prolonged standing or walking.  He had recently had VA 
physiotherapy.  He had to refrain from any type of 
recreational activity.  He complained of increased pain and 
stiffness in both knees when exposed to cold or humid 
weather, with resultant stiffness and increased pain.  These 
symptoms were confined to the patellofemoral articulation, 
bilaterally.  Prolonged sitting with the knees in a flexed 
position caused pain.  

It was reported that after service he had been unable to 
continue as the owner of a landscape company because of 
persistent knee problems.  Thereafter, he had been employed 
from 1992 to 1997 and was now a volunteer at a VA Medical 
Center and a full-time student.

On examination it was noted that the veteran was 
uncomfortable sitting with his knees flexed at about 90 
degrees.  He frequently extended the knees and changed 
positions, complaining of knee pain.  He ambulated with a 
moderate right-sided limp.  He was unable to fully squat on 
the knees.  He could squat by supporting himself on the 
examining table with the knees only partially flexed at 45 
degrees, with complaints of knee pain.  Further squatting was 
limited by pain.  As to the left knee, there was no effusion.  
There was full extension and flexion was to 100 degrees with 
a complaint of pain confined to the patellofemoral joint, 
increasing in intensity from moderate to severe at the 
extreme of flexion.  The left knee was stable in full 
extension and with the knee in 30 degrees of flexion.  There 
was no ligamentous instability on varus and/or valgus stress.  
Patellar apprehension test was positive.  There was moderate 
tenderness on palpation of the medial and lateral retinacular 
structures with a complaint of moderate pain on palpation on 
patellofemoral compression, and moderate patellofemoral 
crepitus was noted.  Lachman's test, anterior Drawer sign, 
and McMurray's test were non-diagnostic.  

The veteran had full right knee extension and flexion was to 
105 degrees.  There were well healed arthroscopy portal 
scars.  Motion was associated with pain, particularly at the 
extreme of flexion.  The knee was stable in full extension 
and in 30 degrees of flexion.  There was no ligamentous 
instability on varus and/or valgus stress, with pain confined 
to the medial and lateral compartments on valgus and varus 
stress.  There was marked tenderness in the anterior aspect 
of the knee in the medial and lateral compartments.  
Patellofemoral compression produced pain and was associated 
with moderate crepitus.  There was moderate tenderness 
confined to the lateral and medial retinacular structures.  
Lachman's test and anterior Drawer sign were non-diagnostic.  

Circumferential measurements revealed the right thigh was 53 
cms. and the left was 52 cms. while the right calf was 42 
cms. and the left was 43 cms.  Quadriceps strength was weaker 
on the right.  

On examination of the veteran's lumbosacral spine, he had 
slight loss of lumbar lordosis.  There was marked tenderness 
on palpation of the paravertebral area of the lumbosacral 
spine but no muscle spasm.  There was no tenderness on 
palpation of the sciatic notch areas, bilaterally.  Flexion 
was to 70 degrees and extension was to 10 degrees beyond 
neutral.  Right and left lateral flexion were to 20 degrees 
and rotational movements were to 25 degrees, bilaterally.  He 
complained of low back pain throughout range of motion and 
particularly at the extreme range of motions.  Straight leg 
raising was to 90 degrees in a sitting position and to 80 
degrees in a supine position, with complaints of low back 
pain.  Sciatic stretch test was not associated with extension 
of the pain distally.  He was unable to resume a sitting 
position from the supine position on the examining table.  He 
had difficulty changing positions.  Sensation to pinwheel and 
slight touch in the lower extremities was intact.  There was 
no focal motor weakness in the lower extremities, except for 
the noted right quadriceps weakness.  Deep tendon reflexes in 
the lower extremities were 1+, bilaterally, and symmetrical.  
His toes were down going.  

The diagnoses were chondromalacia of the left patellofemoral 
joint with moderate to severe pain, crepitation, and loss of 
motion; status post right knee arthroscopic surgery with 
documented degenerative joint disease, patellofemoral 
chondromalacia with moderate to severe pain and limited 
motion with residual atrophy and weakness of the right 
quadriceps mechanism; and chronic lumbosacral sprain/strain 
without objective evidence of radiculitis and/or 
radiculopathy of the lower extremities.  

The private examiner reported that the veteran's complaints 
fully correlated with objective findings.  He continued to 
have pain and intermittent swelling of the knees with an 
antalgic gait which particularly limited his activities such 
as squatting and lifting objects from the ground due to pain.  
He was unable to perform lifting with the knees squatted and 
applying stress at the lumbosacral junction while bending.  
Based upon the objective physical findings, the veteran was 
limited to semi-sedentary work not requiring physical 
exertion.  

Dr. Stojic reported in October 2004 the during the September 
2003 examination the veteran complained of moderate pain on 
motion in each knee, particularly confined to the 
patellofemoral articulation which passed 90 degrees, 
bilaterally, and particularly at the extreme of range of 
flexion in each knee.  The degree of pain was severe.  
Throughout the examination the pain was confined particularly 
to the patellofemoral articulation with moderate 
patellofemoral crepitus.  Motion of the lumbosacral spine was 
limited and associated with pain.  While the pain was a 
subjective component of the examination, it fully correlated 
with the objective findings and contributed to the overall 
loss of functional capacity.  

On VA examination in October 2005 the claim file was 
reviewed.  It was noted that the veteran used no ambulatory 
aids.  He had not had low back surgery and did not use a low 
back brace.  His back bothered him perhaps six months out of 
the year, several weeks at a time, and then he could go for 
periods of time without any symptoms.  Otherwise, he had no 
flare-ups.  He did not currently receive any low back 
treatment and had not had any treatment by a physician for 
his low back in the past 12 months.  The low back had no 
effect on his work or daily activities.  

With respect to the veteran's right knee, he reported using a 
brace but did not have it with him at the time of the 
examination.  The knee was sore on a daily basis with an 
average discomfort of 4 on a scale of 10.  He reported having 
a clicking in the knee and occasional swelling.  The knee 
gave way about once a month and he had fallen in the past.  
Otherwise, he had no flare-ups.  The impact on his ability to 
work was that he could stand for a maximum of 4 hours at a 
time before he had to sit down.  As to his daily activities, 
he could not play basketball or work out and could not do 
much exercise.  

With respect to the veteran's left knee, he reported using a 
brace but did not have it with him at the time of the 
examination.  Essentially, the knee hurt on a daily basis 
with an average discomfort of 7 on a scale of 10.  He had no 
swelling or clicking noise but the knee reportedly gave way 
about once a week and he had fallen in the past.  The effect 
on his work and daily activities was the same as with his 
right knee.  

On physical examination the veteran's gait was normal.  There 
was tenderness on palpation of the thoracolumbar spine in the 
lower half of the para-thoracic and para-lumbar muscles, 
bilaterally.  There was no muscle spasm.  He complained of 
some pain in the mid-line on percussion of the lower thoracic 
and lumbar regions.  His pelvis was level.  Deep tendon 
reflexes were 1 - 2/4.  Seated straight leg raising was 
negative as to the low back.  Manual muscle strength testing 
was 5/5.  Sensation to light touch was normal in the thighs, 
legs, and ankles.  Thoracolumbar flexion was to 55 degrees, 
extension was to 10 degrees, right and left lateral bending 
were to 10 degrees, and rotation to the right and the left 
was to 35 degrees.  There was some complaint of pain on 
motion but there was no change upon repeated flexion.  

On examination of the veteran's knees, there were healed 
arthroscopic scars on the right knee.  There was tenderness 
medially, laterally, and in the mid-patellar tendons of each 
knee.  Cruciate and collateral ligaments were stable.  In the 
knees, McMurray's test with internal torsion produced a 
complaint of some discomfort laterally and on external 
torsion there was some complaint medially.  There was no 
effusion of the knees and no fatigability.  There was no 
crepitation palpated on active range of motion of the left 
knee but some cracking in the right knee.  Right knee motion 
consisted of 95 degrees of active flexion, 100 degrees of 
passive motion, and extension was to zero degrees.  There 
were complaints of pain at the extreme of flexion but no 
change on repeated flexion.  Left knee motion consisted of 
105 degrees of active flexion, 115 degrees of passive motion, 
and extension was to zero degrees.  There were complaints of 
pain on flexion but no change on repeated flexion.  

The diagnoses were a lumbosacral strain with a report of 
updated X-rays being negative and with moderately severe 
functional impairment with no weakness, fatigability or 
incoordination; status post surgery of the right knee with 
mild degenerative joint disease and moderate functional 
impairment but no weakness, fatigability or incoordination; 
and mild degenerative joint disease of the left knee with 
moderate functional impairment but no weakness, fatigability 
or incoordination.  An addendum noted that lumbosacral X-rays 
were negative.  

On VA examination of the veteran's left ankle in April 2007 
the veteran reported using a brace on his right knee but did 
not have it at the time of the examination.  He did not use 
any ambulatory aids.  The right knee hurt 5 days a week and 
the pain averaged 7 on a scale of 10.  He had flare-ups about 
7 days a month without apparent cause.  He had occasional 
swelling, clicking noises, and giving way once a week but the 
giving way did not cause him to fall.  He did not currently 
receive any treatment for the right knee.  Reportedly, the 
impact on his working was that he could sit for a maximum of 
45 minutes at a time without having to stand.  The effect on 
his daily activities was that he could not exercise or engage 
in sports.  

As to the veteran's left knee, he reported that he 
occasionally used a brace but did not have it at the time of 
the examination.  The knee hurt 5 days a week and the pain 
averaged 7 on a scale of 10.  He had flare-ups about 7 days a 
month without apparent cause.  He had occasional swelling and 
occasional clicking.  The effect on working and daily 
activities was the same as with his right knee.  He did not 
use a brace on his low back or use an ambulatory aid.  The 
low back hurt daily and the pain averaged 9 on a scale of 10.  
Essentially, he had no flare-ups of low back disability.  He 
complained of occasional numbness of both buttocks without 
radiation of pain or paresthesia into the lower extremities.  
He did not currently receive treatment for his low back and 
had not been treated by a physician for his low back in the 
past 12 months.  There was no effect on his ability to work 
but as to daily activities he could not run and, otherwise, 
the impact was the same as produced by his knees.  

On physical examination the veteran walked with a slight 
right-sided limp, which he stated was due to his right knee 
and low back.  As to his thoracolumbar spine, there was 
tenderness to palpation of the right and left para-lumbar 
muscles but no muscle spasm.  He complained of pain in the 
mid-line on percussion of the lower thoracic and lumbar 
spinal regions.  His pelvis was level.  Deep tendon reflexes 
were 1 - 2/4.  Seated straight leg raising was negative.  
Manual muscle strength testing was 5/5.  Sensation to light 
touch and scratch of the thighs, legs, and ankles was normal.  
On testing of thoracolumbar motion with a goniometer, there 
were complaints of pain at the terminal degrees of motion.  
Initial flexion was to 60 degrees, and remained the same 
after repetition.  Initial extension was to 5 degrees and 
after repetition it was to 10 degrees.  Initial right lateral 
bending was to 25 degrees, and remained the same after 
repetition.  Initial left lateral bending was to 15 degrees 
and after repetition it was to 20 degrees.  Initial right 
rotation was to 15 degrees, and remained the same after 
repetition.  Initial left rotation was to 10 degrees, and 
remained the same after repetition.  

On examination of the veteran's knees, there were healed 
arthroscopic scars on the right knee.  There was no 
tenderness to palpation.  Cruciate and collateral ligaments 
were stable.  There was no effusion, no crepitation was 
palpated on active motion, and there was no fatigability.  On 
internal torsion and McMurray testing of each knee, there was 
some complaint of pain, anterolaterally.  External rotation 
and McMurray's testing was negative in each knee.  On testing 
of motion with a goniometer, there were complaints of pain at 
the terminal degrees of motion in each knee.  Initial right 
knee extension lacked 15 degrees of neutral, and remained the 
same after repetition.  Initial right knee flexion was to 70 
degrees, and remained the same after repetition.  Initial 
left knee extension was to 0 degrees, and remained the same 
after repetition.  Initial left knee flexion was to 70 
degrees, and remained the same after repetition.  

The diagnoses were chronic strain of the lumbosacral spine 
with moderate functional impairment but no weakness or 
fatigability and mild incoordination with a right-sided limp; 
mild degenerative joint disease of the right knee with 
moderately severe impairment but no weakness or fatigability 
and mild incoordination with a right-sided limp; and mild 
degenerative joint disease of the left knee with moderately 
severe functional impairment but no weakness, fatigability or 
incoordination.  

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities 
and each disability is to be viewed in relation to its 
history.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007) (precedential panel decision); see also 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999), O'Connell 
v. Nicholson, 21 Vet. App. 89, 93 (2007), and Moore v. 
Nicholson, 21 Vet. App. 211, 216-17 (2007).  

A higher rating is assigned if the disability more closely 
approximates the criteria therefore; otherwise, the lower 
will be assigned. 38 C.F.R. § 4.7.  Not all disorders rated 
will show all the findings specified for a particular 
disability rating, especially with the more fully described 
grades of disabilities.  Above all, coordination of ratings 
with impairment of function is required.  38 C.F.R. § 4.21. 

Analysis

Knee Ratings

Degenerative joint disease is arthritis and arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

Arthritis and instability of the knee may be rated separately 
under Diagnostic Code 5003 and Diagnostic Code 5257.  
VAOGCPREC 23-97 and VAOGCPREC 9-98.  And separate ratings may 
be assigned for limitation of flexion and limitation of 
extension under Diagnostic Code 5260 and Diagnostic Code 
5261, respectively.  VAOGPREC 9-2004.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, 20 percent is 
assigned for moderate disability, and 30 percent for severe 
disability.  38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was 
held that a rating for subluxation of a knee under Diagnostic 
Code 5257 was not "predicated on loss of range of motion, 
and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, 
do not apply."  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 a 20 percent 
evaluation, the highest and only rating available under that 
schedular provision, may be assigned where there is evidence 
of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  Ratings under Diagnostic Code 5259 require 
consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal 
of a semilunar cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98.  

Full knee flexion is to 140 degrees and full knee extension 
is to zero (0) degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 
noncompensable rating is assigned when knee flexion is 
limited to only 60 degrees, a 10 percent rating requires 
flexion be limited to no more than 45 degrees, a 20 percent 
rating to no more than 30 degrees, and a 30 percent rating to 
no more than 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a 
noncompensable rating is assigned when knee extension is 
limited to only 5 degrees, a 10 percent rating requires 
extension be limited to no more than 10 degrees, a 20 percent 
rating to no more than 15 degrees, a 30 percent rating to no 
more than 20 degrees, a 40 percent rating to no more than 30 
degrees, and a 50 percent rating to no more than 45 degrees.



Left Knee

The current 10 percent rating for internal derangement of the 
left knee is assigned under Diagnostic Code 5257 and 
encompasses slight knee impairment.  Unlike the right knee, 
the veteran has never had surgery on the left knee. 

Although there is radiologically documented arthritis, 
repeated testing of range of motion shows full extension and 
flexion never to less than 70 degrees.  Both of these are 
noncompensable degrees of limitation of motion.  So, a rating 
greater than the current 10 percent is not warranted on the 
basis of limitation of motion from the radiologically 
documented arthritis.  

Despite the veteran's subjective complaints, and the notation 
by the private examiner that the complaints were in accord 
with physical findings as well as that private physician's 
stated opinion as to the severity of the left knee disorder, 
the degree of disability in the left knee does not more 
closely equate with moderate impairment.  Specifically, 
although the veteran was given a left knee brace, he did not 
use it at the time of the most recent VA examinations.  
Moreover, although he has complained of giving way of that 
knee, the private and repeated VA examinations found no 
ligamentous instability.  

In must be noted that Dr. Stojic's opinion that the veteran 
was limited to semi-sedentary work not requiring physical 
exertion was based upon the combined impact of the 
disabilities of the veteran's knees and low back.  However, 
this is encompassed in the current combined disability 
evaluation of 40 percent.  

Accordingly, a rating in excess of 10 percent for internal 
derangement of the left knee is not warranted.  



Right Knee

The current 10 percent rating for internal derangement of the 
left knee is assigned under Diagnostic Code 5257 and 
encompasses slight knee impairment.  It would also encompass 
the maximum 10 percent rating for impairment due to the past 
menisceal surgery under Diagnostic Code 5259.  The 
postoperative surgical scarring is well healed and there is 
no evidence that the scars are anything other than 
asymptomatic.  

Private and repeated VA testing have revealed that the 
veteran has no ligamentous pathology which would give rise to 
instability.  With respect to whether during the 1999 surgery 
he had any repair of a ligament, a review of the operative 
report reflects that no ligament damage was detected, much 
less repaired.  

Absent pathology of the ligaments of the veteran's right 
knee, the veteran's complaints of giving way of the right 
knee (and it is apparently for this that he wears a right 
knee brace) must be due to the weakness of the right 
quadriceps found by Dr. Stojic.  Additionally, repeated range 
of motion testing found that flexion was never limited to 
less than 70 degrees and limitation of motion in that plane 
is not compensable.  However, the most recent VA testing in 
April 2007 found that the veteran lacked 15 degrees of full 
extension.  This warrants a 20 percent evaluation under 
Diagnostic Code 5261.  

A 20 percent rating is also in keeping with the earlier 
finding of tri-compartmental disease in the right knee which, 
in the opinion of at least one physician, will eventually 
require that the veteran have a right knee replacement and 
the fact that he now has a right-sided limp due to the 
service-connected right knee disability.  

However, the clinical findings do not support a finding of 
severe impairment of the knee under Diagnostic Code 5257.  
The veteran does not consistently use his right knee brace.  
Specifically he was not wearing a right knee brace at the 
time of the 2005 and 2007 VA rating examinations.  

Accordingly, an initial rating of no more than 20 percent for 
the service-connected right knee disability is warranted.  

Lumbosacral Spine

The criteria for evaluating spinal disabilities, other than 
intervertebral disc syndrome (IVDS) of which there is no 
evidence in this case, under 38 C.F.R. § 4.71a, DCs 5285 
through 5295 (2002) were revised effective September 26, 
2003, at which time the Diagnostic Codes were renumbered, 
including the renumbering of Diagnostic Code 5295 for 
lumbosacral strain, to Diagnostic Code 5237.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  When the law or regulation 
change during an appeal, the most favorable to version will 
apply but, unless otherwise provided, the amended version 
will not apply retroactively.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991); VAOGCPREC 3-2000 (Apr. 10, 2000).  

Here, the application to reopen the claims for service 
connection for disabilities of the right knee and lumbosacral 
strain and sprain was received in May 2003, prior to the 
revision and, so, both the old and new rating criteria must 
be applied. 

So, for the time prior to the revision, only the old criteria 
will apply but both the old and the new rating criteria will 
be applied for the period beginning the effective date of the 
revisions on September 26, 2003.  

The old criteria provided at Diagnostic Code 5292 that slight 
limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion warrants a 20 
percent rating, and severe limitation of motion warrants a 30 
percent rating.   

The old criteria provided at Diagnostic Code 5295 that a 
lumbosacral strain with characteristic pain on motion 10 
percent is warranted.  With muscle spasm on extreme forward 
bending with loss of lateral spine motion, a 20 percent 
rating is warranted.  When severe with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating is warranted. 

The spinal rating criteria revised on September 26, 2003, 
provide for ratings based on (1) limitation of motion of a 
spinal segment in either forward flexion, or (2) the 
limitation of the combined range of motion of that spinal 
segment, or (3) either favorable or unfavorable ankylosis, or 
(4) with respect to the entire spine if there is loss of more 
than 50 percent vertebral body height due to vertebral 
fracture or muscle spasm and guarding.  

Note 2 of the revised criteria for rating spinal disorders 
sets forth maximum ranges of motion of spinal segments with 
the exception that a lesser degree of motion may be 
considered normal under the circumstances set forth in Note 
3, and, provide in Note 4, that range of motion should be 
measured to the nearest five (5) degrees.  

Note 2 states that normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  

The revised rating criteria also provide that an evaluation 
may be assigned with or without symptoms such as pain 
(regardless of whether it radiates), stiffness, or aching in 
the affected spinal area.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, (2) vertebral 
body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  

For the time prior to the revision of the schedular rating 
criteria there is no evidence of muscle spasm, marked 
limitation of flexion or moderate limitation of motion.  Dr. 
Stojic's examination in September 2003 found that flexion was 
to 70 degrees and the veteran had half normal combined range 
of motion, a total of 170 degrees out of a possible 240 
degrees.  

Since the schedular revision, the veteran continues to have 
no muscle spasm which could cause an abnormal gait and, so, 
his right-sided limp must be due to his service-connected 
right knee disorder.  Also, abnormal spinal  contour has not 
been shown; thoracolumbar flexion has not been less than 55 
degrees; and the evidence overall shows that his combined 
range of motion has been greater than 120 degrees but not 
greater than 235 degrees.  

Accordingly, an evaluation in excess of 10 degrees for the 
service-connected lumbosacral strain and sprain is not 
warranted at any time during this appeal.  

Extraschedular Rating

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
does not indicate the presence of the required frequent 
hospitalization or marked interference with employment.  So, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board finds no basis 
to refer this case for consideration of an extraschedular 
rating.



ORDER

An initial rating in excess of 10 percent for internal 
derangement of the left knee is denied.  

An initial rating of no more than 20 percent for internal 
derangement, patellofemoral chondromalacia, and degenerative 
joint disease of the right knee is granted, subject to 
applicable law and regulations governing the award of 
monetary benefits.  

An initial rating in excess of 10 percent for a lumbosacral 
strain and sprain is denied.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


